Exhibit Item 1. Financial Statements VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) (Unaudited) ThreeMonths Ended March 31, 2009 2008 Revenues: Natural gas and oil sales $ 9,202 $ 14,002 Gain (loss) on commodity cash flow hedges (896 ) 416 Gain (loss) on other commodity derivative contracts 17,649 (21,772 ) Total revenues 25,955 (7,354 ) Costs and expenses: Lease operating expenses 3,133 2,015 Depreciation, depletion, amortization, and accretion 3,783 2,824 Impairment of natural gas and oil properties 63,818 — Selling, general and administrative expenses 3,152 1,646 Production and other taxes 642 966 Total costs and expenses 74,528 7,451 Loss from operations (48,573 ) (14,805 ) Other income and (expense): Interest income — 8 Interest expense (1,013 ) (1,130 ) Loss on interest rate derivative contracts (379 ) (5 ) Total other expense (1,392 ) (1,127 ) Net loss $ (49,965 ) $ (15,932 ) Net loss per unit: Common & Class B units – basic $ (3.98 ) $ (1.42 ) Common & Class B units – diluted $ (3.98 ) $ (1.42 ) Weighted average units outstanding: Common units – basic & diluted 12,145,873 10,795,000 Class B units – basic & diluted 420,000 420,000 See accompanying notes to consolidated financial statements 1 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands) March 31, 2009 December31, 2008 (Unaudited) Assets Current assets Cash and cash equivalents $ 2,924 $ 3 Trade accounts receivable, net 4,204 6,083 Derivative assets 28,106 22,184 Other receivables 3,797 2,763 Other current assets 637 845 Total current assets 39,668 31,878 Natural gas and oil properties, at cost 286,632 284,447 Accumulated depletion (169,739 ) (102,178 ) Natural gas and oil properties evaluated, net– full cost method 116,893 182,269 Other assets Derivative assets 19,087 15,749 Deferred financing costs 805 882 Other assets 1,053 1,784 Total assets $ 177,506 $ 232,562 Liabilities and members’ equity Current liabilities Accounts payable– trade $ 883 $ 2,148 Accounts payable – natural gas and oil 871 1,327 Payables to affiliates 1,263 2,555 Derivative liabilities 244 486 Accrued expenses 2,311 1,248 Total current liabilities 5,572 7,764 Long-term debt 136,500 135,000 Derivative liabilities 2,599 2,313 Asset retirement obligations 2,159 2,134 Total liabilities 146,830 147,211 Commitments and contingencies Members’ equity Members’ capital, 12,145,873 common units issued and outstanding at March 31, 2009 and December 31, 2008 32,399 88,550 Class B units, 420,000 issued and outstanding at March 31, 2009 and December 31, 2008 5,195 4,606 Accumulated other comprehensive loss (6,918 ) (7,805 ) Total members’ equity 30,676 85,351 Total liabilities and members’ equity $ 177,506 $ 232,562 See accompanying notes to consolidated financial statements 2 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) ThreeMonthsEnded March 31, 2009 2008 Operating activities Net loss $ (49,965 ) $ (15,932 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, depletion, amortization, and accretion 3,783 2,824 Impairment of natural gas and oil properties 63,818 — Amortization of deferred financing costs 100 84 Unit-based compensation 2,188 915 Amortization of premiums paid and non-cash settlements on derivative contracts 1,465 1,301 Unrealized (gains) losses on other commodity and interest rate derivative contracts (9,786 ) 20,210 Changes in operating assets and liabilities: Trade accounts receivable 1,879 (5,615 ) Other receivables (1,034 ) — Payables to affiliates (1,292 ) (108 ) Other current assets 208 (306 ) Price risk management activities, net (9 ) (183 ) Accounts payable (1,721 ) 253 Accrued expenses (236 ) 598 Net cash provided by operating activities 9,398 4,041 Investing activities Additions to property and equipment (7 ) (32 ) Additions to natural gas and oil properties (1,260 ) (1,238 ) Acquisitions of natural gas and oil properties (202 ) (65,662 ) Deposits and prepayments of natural gas and oil properties (1 ) (1,120 ) Net cash used in investing activities (1,470 ) (68,052 ) Financing activities Proceeds from borrowings 6,500 71,400 Repayment of debt (5,000 ) (6,300 ) Distributions to members (6,283 ) (3,263 ) Financing costs (23 ) (178 ) Purchase of units for issuance as unit-based compensation (201 ) — Net cash provided by (used in) financing activities (5,007 ) 61,659 Net increase (decrease) in cash and cash equivalents 2,921 (2,352 ) Cash and cash equivalents, beginning of period 3 3,109 Cash and cash equivalents, end of period $ 2,924 $ 757 Supplemental cash flow information: Cash paid for interest $ 1,010 $ 1,106 Non-cash financing and investing activities: Asset retirement obligations $ — $ 1,260 Accrued dividends declared $ — $ 4,991 Derivative liabilities assumed in acquisition of natural gas and oil properties $ — $ 1,128 Transfer of deposit for natural gas and oil properties $ — $ 7,830 See accompanying notes to consolidated financial statements 3 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (in thousands) ThreeMonths Ended March 31, 2009 2008 Net loss $ (49,965 ) $ (15,932 ) Net gains (losses) from derivative contracts: Unrealized mark-to-market gains arising during the period — 1,490 Reclassification adjustments for settlements 887 (416 ) Other comprehensive income 887 1,074 Comprehensive loss $ (49,078 ) $ (14,858 ) See accompanying notes to consolidated financial statements 4 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Description of the Business: Vanguard Natural Resources, LLC is a publicly-traded limited liability company focused on the acquisition and development of mature, long-lived natural gas and oil properties in the United States. Through our operating subsidiaries, we own properties in the southern portion of the Appalachian Basin, primarily in southeast Kentucky and northeast Tennessee, in the Permian Basin, primarily in west Texas and southeastern New Mexico, and in south Texas. References in this report to (1) “us,” “we,” “our,” “the Company,” “Vanguard” or “VNR” are to Vanguard Natural Resources, LLC and its subsidiaries, including Vanguard Natural Gas, LLC, Trust Energy Company, LLC (“TEC”), VNR Holdings, Inc. (“VNRH”), Ariana Energy, LLC (“Ariana Energy”) and Vanguard Permian, LLC (“Vanguard Permian”) and (2) “Vanguard Predecessor,” “Predecessor,” “our operating subsidiary” or “VNG” are to Vanguard Natural Gas, LLC. We were formed in October 2006 but effective January 5, 2007, Vanguard Natural Gas, LLC (formerly Nami Holding Company, LLC) was separated into our operating subsidiary and Vinland Energy Eastern, LLC ("Vinland"). As part of the separation, we retained all of our Predecessor’s proved producing wells and associated reserves. We also retained 40% of our Predecessor’s working interest in the known producing horizons in approximately 95,000 gross undeveloped acres and a contract right to receive approximately 99% of the net proceeds from the sale of production from certain producing gas and oil wells. In the separation, Vinland was conveyed the remaining 60% of our Predecessor’s working interest in the known producing horizons in this acreage, 100% of our Predecessor’s working interest in depths above and 100 feet below our known producing horizons, all of our gathering and compression assets, and all employees other than our President and Chief Executive Officer and our Executive Vice President and Chief Financial Officer. Vinland operates all of our existing wells in Appalachia and all of the wells that we drill in Appalachia. We refer to these events as the "Restructuring." 1. Summary of Significant Accounting Policies The accompanying financial statements are unaudited and were prepared from our records. We derived the consolidated balance sheet as of December31, 2008, from the audited financial statements filed in our 2008 Annual Report on Form10-K.Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S.generally accepted accounting principles (“GAAP”). You should read this Quarterly Report on Form10-Q along with our 2008 Annual Report on Form 10-K, which contains a summary of our significant accounting policies and other disclosures. In our opinion, we have made all adjustments which are of a normal, recurring nature to fairly present our interim period results.
